United States Court of Appeals
                               For the First Circuit

No. 08-2564

                                      LUIS F. MEDINA,

                                      Plaintiff, Appellant,

                                               v.

                     METROPOLITAN LIFE INSURANCE COMPANY,

                                    Defendants, Appellees.



                                      ERRATA SHEET


       The opinion of this Court issued on November 25, 2009, is amended as follows:

       On the cover sheet replace "Sonia B. Alfaro de la Vega with whom Alfaro Alfaro &
Acevedo-Carlson, was on brief, for appellees." with "Sonia B. Alfaro de la Vega with whom Alfaro
Alfaro & Acevedo-Carlson, was on brief, for appellant." and replace "Frank Gotay-Barquet with
whom Gotay & Pérez, P.S.C., was on brief, for appellant." with "Frank Gotay-Barquet with whom
Gotay & Pérez, P.S.C., was on brief, for appellees."